Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
GEORGE NEBA,
Plaintiff, CASE NO.:
..VS_
OCWEN LOAN SERVICING, LLC,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, GEORGE NEBA, by and through the undersigned counsel, and
sues Defendant, OCWEN LOAN SERVICH\IG, LLC, and in support thereof respectfully alleges
violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the
Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

INTRODUCTION

l. The TCPA was enacted to prevent companies like OCWEN LOAN SERVICING,
LLC from invading American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving intrusive
and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct., 740, 745, 181,
L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
modern civilization, they wake us up in the moming; they interrupt our dinner at night; they
force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 2 of 9

Subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm
Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

4. According to the Federal Communications Commission (FCC), “Unwanted calls
and texts are the number one complaint to the FCC. There are thousands of complaints to the
FCC every month on both telemarketing and robocalls. The FCC received more than 215,000
TCPA complaints in 2014." Fact Sheet.‘ Wheeler Proposal to Protect and Empower Consumers
Against Unwanted Robocalls, Texts to Wireless Phones, Federal Communications Commission,
(May 27, 2015), http://transition.fcc.gov/Daily_Releases/Daily_ Business/2015 /db0527/DOC-
333676A1.pdf.

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and conferred by
28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA`.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of this
action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States; and this action involves violations of 47 U.S.C. § 227(b)(l)(A)(iii). See
Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1249 (l 1th Cir. 2014)

8. The current principal place of business of Defendant is in Palm Beach County,
Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §139l(b)(l) as it is

the judicial district in which Defendant resides.

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 3 of 9

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Pennsylvania, residing in
Chester County, Pennsylvania.

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

ll. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d
1265 (11“‘ Cir. 2014) and Osorio v. State Fann Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

13. Defendant is a corporation which was formed in Delaware with its principal place
of business located at 1661 Worthington Road #100, West Palm Beach, Florida 33409 and which
conducts business in the State of Florida through its registered agent, Corporation Service
Company located at 1201 Hays Street, Tallahassee, Florida 32301.

14. The debt that is the subject matter of this Complaint is a “consumer debt” as
defined by Florida Statute §559.55(6).

15. Defendant is a “creditor” as defined in Florida Statute §559.55(5)

16. Defendant called Plaintiff on Plaintiff’ s cellular telephone approximately two-
thousand (2,000) times in an attempt to collect a debt.

17. Defendant attempted to collect an alleged debt from Plaintiff by this campaign of
telephone calls.

18. Upon information and belief, some or all of the calls the Defendant made to
Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”
which has the capacity to store or produce telephone numbers to be called, using a random or
sequential number generator (including but not limited to a predictive dialer) or an artificial or

prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 4 of 9

“autodialer calls”). Plaintiff will testify that he knew it was an autodialer because of the vast
number of calls he received and because he heard a pause when he answered his phone before a
live agent came on the line. Further, he received prerecorded messages from Defendant.

19. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (267) ***-6155 and was the called party and recipient of Defendant’s calls.

20. Defendant placed an exorbitant number of automated phone calls to Plaintiff’s
cellular telephone (267) ***-6155 in an attempt to collect on an alleged debt.

21. On several occasions since Defendant’s campaign of calls began, Plaintiff
instructed Defendant’s agent(s) to stop calling his cellular telephone,

22. In or about 2014, Plaintiff communicated with Defendant’s agent/representative
and explained his current financial situation and that he would pay the bill by the end of each
month. Plaintiff then demanded Defendant’s agent/representative to stop calling his cellular
telephone number.

23. Each subsequent call Defendant made to Plaintiff"s aforementioned cellular
telephone number was done so without the “express consent” of the Plaintiff.

24. Despite clearly and unequivocally revoking any consent Defendant may have
believed they had to call Plaintiff on his cellular telephone, Defendant continues to place
automated calls to Plaintiff,

25. Again, in or about 2016, Plaintiff communicated with Defendant’s
agent/representative and explained that he was at work at the time and the calls were disrupting
his work schedule as he would have to leave the building to answer each call they place to him.
Plaintiff then demanded again that Defendant’s agent/representative stop calling his cellular

telephone number. Despite having such knowledge, Defendant continued to harass Plaintiff,

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 5 of 9

26. Plaintiff’s numerous requests for the harassment to end were ignored.

27. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s cellular telephone in
this case.

28. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice just as it did to Plaintiff’ s cellular telephone in this case, with no
way for the consumer, Plaintiff, or Defendant, to remove the number.

29. Defendant’s corporate policy is structured so as to continue to call individuals like
Plaintiff; despite these individuals explaining to Defendant they wish for the calls to stop.

30. Defendant has numerous other federal lawsuits pending against it alleging similar
violations as stated in this Complaint.

31. Defendant has numerous complaints across the country against it asserting that its
automatic telephone dialing system continues to call despite requested to stop.

32. Defendant has had numerous complaints from consumers across the country
against it asking to not be called; however, Defendant continues to call the consumers.

33. Defendant’s corporate policy provided no means for Plaintiff to have his number
removed from Defendant’s call list.

34. Defendant has a corporate policy to harass and abuse individuals despite actual
knowledge the called parties do not wish to be called.

35. Not a single call placed by Defendant to Plaintiff were placed for “emergency
purposes” as specified in 47 U.S.C. § 227(b)(l)(A).

36. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 6 of 9

37. From each and every call placed without consent by Defendant to Plaintiff’s cell
phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon his right of
seclusion.

38. From each and every call without express consent placed by Defendant to
Plaintiff’ s cell phone, Plaintiff suffered the injury of occupation of his cellular telephone line and
cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or
outgoing calls while the phone was ringing from Defendant’s calls.

39. From each and every call placed without express consent by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time. For
calls he answered, the time he spent on the ca11 was unnecessary as he repeatedly asked for the
calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal
with missed call notifications and call logs that reflected the unwanted calls. This also impaired
the usefulness of these features of Plaintiff’s cellular phone, which are designed to inform the
user of important missed communications

40. Each and every ca11 placed without express consent by Defendant to Plaintiff’s
cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that were
answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered
calls, Plaintiff had to waste time to unlock the phone and deal with missed call notifications and
call logs that reflected the unwanted calls. This also impaired the usefulness of these features of
Plaintiff’s cellular phone, which are designed to inform the user of important missed

communications

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 7 of 9

41. Each and every call placed without express consent by Defendant to Plaintiff’s
cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery
power.

42. Each and every call placed without express consent by Defendant to Plaintiff’ s
cell phone where a voice message was left which occupied space in Plaintiff’ s phone or network.

43. Each and every call placed without express consent by Defendant to Plaintiff’ s
cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular phone and
his cellular phone services.

44. As a result of the calls described above, Plaintiff suffered an invasion of privacy.
Plaintiff was also affect in a personal and individualized way by stress, embarrassment and
aggravation.

M
(Violation of the TCPA)

45. Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-four
(44) as if fully set forth herein.

46. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,
especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff
notified Defendant that he wished for the calls to stop.

47. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’ s cellular
telephone using an automatic telephone dialing system or prerecorded or artificial voice without
Plaintiff’ s prior express consent in violation of federal law, including 47 U.S.C §
227(b)(l)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against OCWEN LOAN SERVICING, LLC for statutory damages, punitive damages,

7

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 8 of 9

actual damages, treble damages, enjoinder from further violations of these parts and any other
such relief the court may deem just and proper.

QQM
(Violation of the FCCPA)

48. Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-four
(44) as if fully set forth herein

49. At all times relevant to this action Defendant is subject to and must abide by the
laws of the State of Florida, including Florida Statute § 559.72.

50. Defendant has violated Florida Statute § 559.72(7) by willfully communicating
with the debtor or any member of his or her family with such frequency as can reasonably be
expected to harass the debtor or his or her family.

51. Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of his or
her family.

52. Defendant’s actions have directly and proximately resulted in Plaintiff" s prior and

continuous sustaining of damages as described by Florida Statute § 559.77.

|REMAINDER OF PAGE LEFT BLANK INTENTI()NALLY|

Case 9:18-cv-81478-D|\/||\/| Document 1 Entered on FLSD Docket 10/30/2018 Page 9 of 9

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against OCWEN LOAN SERVICING, LLC for statutory damages, punitive damages,
actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and
any other such relief the court may deem just and proper.

Respectfully bmitted,

 

Octa</'io fGomez, Esquire

Florida Bar No.: 0338620

Morgan & Morgan, Tampa, P.A.

One Tampa City Center

201 N. Franklin Street, 7th Floor

Tampa, Florida 33602

Tele: (813) 223-5505

Fax: (813) 223-5402

Primary Email: TGomez@ForThePeople.com
Secondary Email: LDobbins@ForThePeople.com
Noticed Emails: FKemey@ForThePeople.com,
SNazzario@ForThePeople.com and
JosephMAdamsEsq@verizon.net

Attorney for Plaintijj‘

